IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRUCE G. BARON,                           :   No. 59 MAP 2017
                                          :
                     Appellant            :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 503 MD
                                          :   2016 dated September 21, 2017
             v.                           :   which sustained the preliminary
                                          :   objections filed by Health Partners
                                          :   Plans, Inc. and dismissed with
COMMONWEALTH DEPARTMENT OF                :   prejudice the petition for review.
HUMAN SERVICES; AND, HEALTH               :
PARTNERS PLANS, INC.,                     :
                                          :
                     Appellees            :


                                    ORDER


PER CURIAM                                         DECIDED: September 21, 2018
     AND NOW, this 21st day of September, 2018, the order of the Commonwealth

Court is AFFIRMED.

     Appellee Health Partners’ Application in the Nature of a Motion to Dismiss for

Mootness is DENIED AS MOOT.